Case: 2:16-cv-00303-GCS-EPD Doc #: 142 Filed: 10/11/18 Page: 1 of 3 PAGEID #: 24758



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


  OHIO A. PHILIP RANDOLPH
  INSTITUTE,
  NORTHEAST OHIO COALITION FOR
  THE HOMELESS, and
                                                  Case No. 2:16-cv-303
  LARRY HARMON,
                                                  JUDGE GEORGE C. SMITH
                  Plaintiffs,                     Magistrate Judge Elizabeth Preston Deavers

         v.

  JON HUSTED,

  in his official capacity as Ohio Secretary of
  State,

                  Defendant.


                                      NOTICE OF APPEAL

        Notice is hereby given that Ohio A. Philip Randolph Institute, Northeast Ohio Coalition

 for the Homeless, and Larry Harmon hereby appeal to the United States Court of Appeals for the

 Sixth Circuit from:

              1. The District Court’s OPINION AND ORDER granting in part and denying in part

                 plaintiffs’ motion for entry of judgment or summary judgment and for a

                 permanent injunction, entered in this action on October 10, 2018 (Doc. 140); and

              2. The CLERK’S JUDGMENT, entered in this action on October 10, 2018 (Doc.

                 141).
Case: 2:16-cv-00303-GCS-EPD Doc #: 142 Filed: 10/11/18 Page: 2 of 3 PAGEID #: 24759



 Dated: October 11, 2018                     Respectfully submitted,


                                             /s/ Naila Awan
 Freda J. Levenson (0045916)                 Naila Awan, Trial Attorney (0088147)
 Elizabeth Bonham                            Stuart C. Naifeh*
 ACLU of Ohio                                Dēmos
 4506 Chester Avenue                         80 Broad Street, 4th Flr.
 Cleveland, Ohio 44103                       New York, NY 10004
 Telephone: 216-472-2220                     Telephone: 212-485-6055
 Email: flevenson@acluohio.org               Email: nawan@demos.org
                                             Email: snaifeh@demos.org
 Richard Saphire (0017813)
 Cooperating Attorney for ACLU of Ohio       Chiraag Bains* **
 109 North Main St., #1205                   Dēmos
 Dayton, Ohio 45402                          740 6th Street NW, 2nd Floor
 Telephone: 937-229-2820                     Washington, DC 20001
 Email: rsaphire1@udayton.edu                Telephone: (202) 864-2746
                                             Email: cbains@demos.org


                                             Counsel for Plaintiffs
                                             _____________________________________
                                             *    Admitted pro hac vice
                                             **   Not admitted in the District of Columbia; practice
                                                  limited pursuant to D.C. App. R. 49(c)(3).




                                         2
Case: 2:16-cv-00303-GCS-EPD Doc #: 142 Filed: 10/11/18 Page: 3 of 3 PAGEID #: 24760



                                 CERTIFICATE OF SERVICE

        I hereby certify that the foregoing Notice of Appeal was filed this 11th day of October,

 2018 through the Court’s Electronic Filing System. Parties will be served, and may obtain copies

 electronically, through the operation of the Electronic Filing System.


 Dated: October 11, 2018
                                              /s/ Naila Awan
                                              Naila Awan, Trial Attorney (0088147)
                                              Dēmos
                                              80 Broad St, 4th Flr.
                                              New York, NY 10004
                                              Telephone: 212-485-6065
                                              E-mail: nawan@demos.org




                                                 1
